STATE OF HAWAII, Petitioner/Plaintiff-Appellee,
v.
LAWRENCE CORDER, Respondent/Defendant-Appellant.
No. 28877.
Supreme Court of Hawaii.
December 23, 2009.
Walter R. Schoettle, for respondent/defendant-appellant on the motion.

ORDER DENYING MOTION FOR RECONSIDERATION
NAKAYAMA, DUFFY, and RECKTENWALD, JJ.; and ACOBA, J., dissenting, with whom MOON, C.J., joins.
Upon consideration of the motion for reconsideration filed on December 16, 2009 by Respondent/Defendant-Appellant Lawrence Corder, requesting that this court review its opinion filed on November 19, 2009,
IT IS HEREBY ORDERED that the motion for reconsideration is denied.
DISSENT BY ACOBA, J., IN WHICH MOON, C.J., JOINS
I dissent and would grant the motion for reconsideration.